Citation Nr: 1046270	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1960. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.   
 

FINDING OF FACT

The Veteran does not have a current right ear hearing loss 
disability for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice 
must inform the claimant of any information and evidence not in 
the record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
 
In this case, the Veteran was advised in an August 2008 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his service connection 
claim for hearing loss, as well as his and VA's respective 
responsibilities in obtaining such evidence.  The August 2008 
letter also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required by Dingess/Hartman.  

With regard to the duty to assist, the Veteran's available 
service treatment records have been obtained and considered.  The 
Board notes that such records are largely illegible due to severe 
fire-damage, and the Veteran has been notified of this fact.  
Nevertheless, he has not been prejudiced by the absence of any 
possible service treatment records.  Specifically, as discussed 
below, the Board acknowledges the Veteran's noise exposure during 
service; however, the evidence of record fails to establish a 
current disability as necessary for service connection.  As such, 
any further information as to the Veteran's service treatment 
would not affect his claim at this time.  

The Veteran's post-service VA treatment records have been 
obtained and considered.  He has not identified, and the record 
does not otherwise indicate, any additional existing records that 
are necessary for a fair adjudication of his claim.  Further, the 
Veteran was afforded a VA examination in September 2008.  Neither 
the Veteran nor his representative have argued that such 
examination is inadequate for adjudication purposes, and a review 
of the report reveals no inadequacies.  In particular, there is 
no suggestion that the Veteran's degree of right ear hearing loss 
has increased since that time.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (VA must provide a new examination where a 
Veteran claims the disability is worse than when originally rated 
and the available evidence is too old to adequately evaluate the 
current severity).  

In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  VA has satisfied its duty to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceeding.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

The Veteran contends that he currently has right ear hearing loss 
as a result of noise exposure from aircraft engines and rifles 
while serving as an Air Force air traffic controller.  Therefore, 
he alleges that service connection for such disorder is 
warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, evidence of 
continuity of symptomatology is required where a condition in 
service is noted but is not, in fact, chronic, or where a 
diagnosis of chronicity may be legitimately questioned.  Id. 

Service connection will be presumed for certain chronic diseases 
enumerated in 
38 C.F.R. § 3.309, including organic diseases of the nervous 
system (such as sensorineural hearing loss), if they manifest to 
a compensable degree within one year after service, even if there 
is no evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

To establish direct service connection, there must be evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Under C.F.R. 
§ 3.303(b), the nexus element may be established based on medical 
or lay evidence where there is competent evidence of continuity 
of symptomatology.  Barr, 21 Vet. App. at 307.

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
It is not necessary to meet these criteria for a hearing loss 
disability during service to warrant service connection.  Ledford 
v. Derwinski, 3 Vet. App. 87 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In other words, 
the Board must grant service connection where the evidence 
supports the claim or is in relative equipoise, but service 
connection must be denied where the preponderance of the evidence 
is against the claim.  Id. at 55.

In this case, with respect to a current disability, the pertinent 
medical evidence of record consists of a February 2008 VA hearing 
screening record and a September 2008 VA examination report.  
Specifically, the Veteran's February 2008 hearing screening 
record revealed normal hearing in low frequencies decreasing to 
30 decibels in high frequencies in his right ear.  In addition, 
the September 2008 VA examination report reflects puretone 
thresholds ranging from 15 to 25 decibels at all frequency levels 
in the Veteran's right ear, and a speech recognition score of 96 
percent.  As noted above, there is no suggestion that the 
Veteran's right ear hearing loss has worsened since the date of 
his VA examination.  Therefore, the Veteran does not meet the 
criteria for a right ear hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  

The Board has considered the Veteran's lay testimony that he 
currently has a right ear hearing loss disability.  The Veteran 
is competent to report observable symptoms such as hearing 
difficulties.  See Layno v. Brown, 6 Vet.App. 465, 469-70.  In 
this regard, the Board notes that his primary complaints have 
concerned his left ear.  See Veteran's August 2008 statement in 
support of a claim; see also Veteran's October 2008 VA treatment 
record (issuing a left ear hearing aid).  Furthermore, the Board 
acknowledges that the Veteran has some hearing loss in the right 
ear, as it is observable at levels greater than 20 decibels.  See 
Hensley, 5 Vet. App. at 157.  However, a hearing loss disability 
for VA purposes is based on strict criteria obtained through 
objective testing, which are simply not met in this case.  

The Board further acknowledges noise exposure during service, as 
evidenced by the award of service connection for the Veteran's 
left ear hearing loss and tinnitus.  However, he has no current 
right ear hearing loss disability for VA purposes.  Therefore, 
the Veteran does not qualify for service connection on either a 
presumptive or a direct basis.  In this regard, the United States 
Court of Appeals for Veterans Claims has held that in the absence 
of proof of a present disability, there can be no valid claim for 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of that claim). 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 C.F.R. § 3.102.  The Veteran may 
reapply for service connection in the future if his condition 
worsens so as to rise to the level of a disability for VA 
purposes.  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


